DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The Examiner notes the meaning of the phrase “seed particles turned into protective colloid by a polyanion” in lines 3-4 of Claim 1 in the Specification on para. 0012, lines 5-9 as polyanion coordinating with the surface of the seed particles. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/163202 citing US 20160055981 (US ‘981) as a English translation in view of US 2015/0225589 (US ‘589).
As to Claim 1, US ‘981 discloses a method for producing a solid electrolytic capacitor which involves creating a dispersion containing conductive monomer and seed particle with protective colloid formed of a polyanion, and polymerizing the monomer to create a conductive polymer dispersion that is applied to a valve metal to form a dielectric film on an anode body containing the valve metal and removing the dispersion medium to form a solid electrolyte layer (Abstract).  An additive comprising a conductivity enhancer can be added to the conductive polymer dispersion liquid (para. 0123, 0139). 
US ‘981, however, fails to disclose a step (B) of the instant claims of adding a morpholine compound of Formula (1) to prepare a conductive polymer dispersion containing the morpholine compound.  

It would have been obvious to include morpholine or substituted morpholine US ‘589 in the conductive polymer dispersion step of the US ‘981 as US ‘981 discloses the inclusion of conductivity enhancers and US ‘589 discloses the claimed enhancer for use in conductive polymer dispersions. 
As to Claim 2, see discussion of Claim 1 above. 
As to Claim 3, US ‘981 discloses the seed particles as made of ethylenically unsaturated monomers (para. 0098). 
As to Claim 4, the seed particles of US ‘981 have D50 values of 0.01 to 10 micron (para. 0099). 
As to Claim 5, US ‘981 discloses the seed particles containing the polyanion protective colloid can be added during conductive polymer polymerization to prevent agglomerate formation (para. 0103). 
As to Claim 6, US ‘981 discloses the conjugated conductive polymer dispersion is subjected to a dispersion treatment (para. 0117, 0118). 
As to Claim 7, the dispersion treatment discussed in Claim 6 above is ultrasonic treatment (para. 0118). 

As to Claim 9, see discussion of Claim 8 above where reference discusses the use of thiophenes, where when R2 and R3 are selected as hydrogen in the claims, would read upon the instant Claim 9.
As to Claim 10, the polyanion used in the US ‘981 can contain sulfonic acid groups which the Examiner construes as equivalent to the sulfo group of the instant claim (para. 0070). 
As to Claim 11, US ‘981 discloses the molar ratio of anionic group in the polyanion to be 0.25 to 30 mol per 1 mol of the conductive monomer (para. 0085). 
As to Claim 12, US ‘981 discloses the dispersion medium as containing water (para. 0106) and the oxidant is peroxodisulfate (para. 0110). 
As to Claim 13, US ‘981 discloses combinations of conductivity enhancers which include ethylene glycol (para. 0139). 
As to Claim 15, see discussion of Claim 5 above. 
As to Claim 16, see discussion of Claim 1 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 12/22/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1762